Citation Nr: 0811028	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 12, 
2004, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The veteran submitted a statement to the Board via his 
Congressman in November 2007, which was received subsequent 
to the RO's most recent consideration of the claim.  An 
October 1985 VA examination report that was already of record 
was attached to the statement.  Because the submission does 
not include new evidence and constitutes contentions 
duplicative of previous arguments, the Board finds that 
remand to the RO for a supplemental statement of the case is 
not required.  See 38 C.F.R. §§ 19.31, 20.1304 (2007).


FINDINGS OF FACT

1.  A July 2002 petition to reopen a claim of service 
connection for PTSD was denied in January 2003; the veteran 
did not appeal the decision.

2.  No further claim of service connection for PTSD was 
thereafter received prior to July 14, 2004.

3.  A July 14, 2004 VA treatment record constituted an 
informal petition to reopen a claim of service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision, which denied the veteran's 
petition to reopen a claim of service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  An effective date of July 14, 2004, is warranted for the 
award of service connection for PTSD.  38 U.S.C.A. §§ 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, 
VA's duty to notify in this case has been satisfied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns, not on 
a medical determination, but rather on a determination as to 
the date a claim of service connection was filed and whether 
a prior adverse decision became final.  There is no need for 
a medical examination and or opinion.  The veteran's various 
applications for benefits are of record, as are all of the 
pertinent procedural documents.  There is no suggestion that 
additional evidence, relevant to these matters, exists and 
can be procured.  No further development action is required.

II. Analysis

By way of background, the veteran originally filed a claim of 
service connection for PTSD in September 1985.  The claim was 
denied by a rating decision issued in December 1985.  The 
denial was continued by another rating decision in June 1986.  
The veteran appealed the decisions and the Board denied a 
claim of service connection for an acquired psychiatric 
disability, to include PTSD, by a decision in June 1987.  In 
July 2002, the veteran again filed a claim of service 
connection for PTSD.  In a January 2003 rating decision, the 
RO denied the claim and determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  In February 2003, the veteran was sent a 
letter notifying him of the decision.  There is no statement 
of record that was received within one year of the 
notification letter than can be construed as a notice of 
disagreement of the January 2003 decision.  As the veteran 
did not appeal the decision, it is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

Thereafter, the veteran's representative submitted a petition 
to reopen the claim of service connection for PTSD, dated 
October 11, 2004, which was received by the RO on October 12, 
2004.  By a February 2005 decision, the RO granted service 
connection for PTSD, effective from October 12, 2004.  
Subsequently, the veteran's representative filed a notice of 
disagreement with the effective date of the award of service 
connection for PTSD.

Because the January 2003 decision was final, the claim by 
which the veteran was granted service connection for PTSD, 
and which led to this appeal, was a claim to reopen a 
previously denied claim.  The effective date of a reopened 
claim is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(2), (r) (2007).  The Court has 
held that when a claim is reopened, the effective date cannot 
be earlier than the date of the claim to reopen.  Juarez v. 
Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).)

The veteran's current PTSD claim was received on October 12, 
2004.  The RO granted the service connection claim and 
established the effective date of October 12, 2004, which was 
the date of receipt of the claim.  The assigned effective 
date would be appropriate unless the record reveals that a 
claim was filed at an earlier date.

In addition to claims submitted directly to the RO, VA or 
uniformed services medical records may form the basis of an 
informal claim to reopen.  See 38 C.F.R. § 3.157 (2007).  
Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

In this case, the veteran began psychiatric treatment at the 
VA Medical Center in Milwaukee, Wisconsin, on July 14, 2004.  
Notably, it was reported at that time that the veteran was 
attempting to establish health care.  He stated that he was 
upset by care that he had received by VA in the past 
regarding PTSD.  The veteran also stated that he felt that a 
lot of his problems were related to his service.  Subsequent 
VA treatment records reflect psychiatric treatment, including 
for PTSD.  In light of this information, and the fact that an 
informal claim was received by the RO within one year of 
treatment, the Board finds that the July 14, 2004 treatment 
record constitutes an informal claim of service connection 
for PTSD as contemplated by 38 C.F.R. § 3.157(b)(1).  There 
are no earlier VA treatment records subsequent to the January 
2003 decision.  Thus, July 14, 2004, is the earliest date 
that a petition to reopen a claim of service connection for 
PTSD can be considered to have been received by VA.  
Accordingly, an earlier effective date of July 14, 2004, is 
warranted for the award of service connection for PTSD.

The Bard notes that the veteran and his representative appear 
to be contending that a still earlier effective date of 
October 15, 1985, should be assigned, which corresponds to 
the date of a VA psychiatric examination report.  At that 
time, the veteran was diagnosed with atypical anxiety 
disorder with moderate depression.  Since the examination 
report was associated with the claims file, the veteran has 
had two claims of service connection for PTSD adjudicated.  
His claims were denied by the Board in June 1987 and by the 
RO in January 2003.  As noted above, the January 2003 
decision is final.  The Board is bound by the statutes and 
regulations governing the appeal.  Here, the Board is 
precluded from assigning an effective date earlier than July 
14, 2004; the date of receipt of the claim to reopen.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r); Juarez, 
21 Vet. App. at 539-40.

(The Board notes that, in the August 2005 notice of 
disagreement, the veteran's representative suggested that a 
previous decision was totally flawed at the time it was made.  
The representative also referenced clear and unmistakable 
error (CUE), but he did not specifically identify a specific 
prior decision.  Should the veteran wish to pursue a claim of 
CUE regarding a prior RO decision, he should file such a 
claim with the RO.  See 38 C.F.R. § 3.105(a) (2007).  Should 
he wish to pursue a claim of CUE regarding a prior Board 
decision, he should follow the procedures set forth in 
38 C.F.R. § 20.1400 (2007).  The Board does not find that 
there is a claim of CUE of record at this time.)


ORDER

Entitlement to an effective date of July 14, 2004, for the 
award of service connection for PTSD is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


